DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Examiner notes the specification includes reference 459,816; 545,758; 1,580,894; 2,306,716; 2,722,174 that has not been included on an IDS.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a toggle handle”, “a stopper” and “an array of holes” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The disclosure is objected to because of the following informalities: 
The specification, abstract and claims are objected since the lines are not double or 1.5 spacing. 
The abstract contained more than 150 words.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recited in line 6, the limitation “all small heat treated bars that form a column” is suggested to be replaced with “all small heat treated bars that form one of the columns”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 in lines 3, 6, recited, the term "small" is a relative term which renders the claim indefinite.  The term " small… heat treated bars " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 in line 4, recited the limitations “the same hexagonal profile”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 in line 4, recited the limitations “all the heat-treated bars …at both ends are machined to a round section and threaded in order to receive nuts, 
- all small heat treated bars … are connected together at the ends by perforated plates with an array of holes to match the array of the heat-treated bars.” Is indefinite, the recitation of the “ends are machined to receive nuts and are connected together at the ends by perforated plates” is the nuts, the perforated plates, clarity is needed. 
Furthermore, the use of "can/can be" throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the the ability to so perform. It does not constitute a limitation in any patentable sense.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen US. Patent (3,681,958) hereinafter Rasmussen.
Regarding claim 1,
Rasmussen discloses a heavy-duty press (2) comprising of
two platens (6,8), one on top of the other and having columns (89,90,92,94) connecting them, one platen (6) is connected rigidly to the lower end of columns while the second platen (8) can slide alongside columns, 
on top of the sliding platen (8) are installed center hole hydraulic cylinders (18,20,22,24) with the column inside the center hole (68,70,72,74) and extending beyond the center hole hydraulic cylinders and being rigidly (no bending recited) connected with the center hole hydraulic cylinders (see fig.1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen US. Patent (3,681,958) hereinafter Rasmussen in view of Pahnke US. Patent (4,064,734) hereinafter Pahnke.
Regarding claim 2,

Rasmussen does not disclose the said columns for connecting the platens and hydraulic cylinders are made from multiple small sections of heat treated bars arranged in an array to form a larger and stronger column, all the heat-treated bars have the same hexagonal profile and at both ends are machined to a round section and threaded in order to receive nuts, all small heat treated bars that form a column are connected together at the ends by perforated plates with an array of holes to match the array of the heat-treated bars.
Rasmussen and Pahnke disclose both art in the same field of endeavor (i.e. presses).
Pahnke, in a similar art, teaches a press (see fig.1) having columns (13, 14) for connecting the platens (11,12 and 15) and hydraulic cylinders (16) are made from multiple small sections of heat treated bars (14, see fig.1 and 3, the bars are heat treated to allow high value of stress and col.2 lines 34-35 recited elements 14 are exposed to high value stress therefore elements 14 are considered heat treated or equivalent treatment to allow the high stress) arranged in an array to form a larger and stronger column (13,14 see fig.3), 
all the heat treated bars (14 see fig.3) have the same round profile and at both ends are machined to a round section and threaded in order to receive nuts (see fig.1), 
all small heat treated bars (14) that form a column (13,14) are connected together at the ends by perforated plates (plates of element 11 and 12 see fig.1) with an array of holes to match the array of the heat treated bars (14 see fig. 1 and 3). Pahnke teaches a press having columns with array of the bars to be able to improve rigidity against stress with lighter and more economical construction (Col.1 lines 24-26 and lines 61-62).

And since no criticality is recited for the bars to have hexagonal profile/shape and well known in the mechanical art for bars to have different shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the bars to have hexagonal profile/shape to ensure effectiveness of operation. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 7, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753